internal_revenue_service number release date index number ----------------------------- ------------------------------------ --------------------------------------------- -------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-121854-06 date date -------------------- ---------------------- ----------------------- --------------------------------------------- legend fund ----------------------------------------------------------- state date date v w x exchange dear --------------------- this responds to the request dated date submitted by your authorized representative on behalf of fund fund requests that the internal_revenue_service rule that ----------------------------------- ---------------- ----------- -------- plr-121854-06 the distributions paid to holders of preferred and common shares pursuant to the distribution policy described in this letter will not constitute preferential dividends within the meaning of sec_562 of the internal_revenue_code_of_1986 as amended the code the distribution and designation of the fund’s ordinary_income net_capital_gain and other items of income to the holders of the fund’s common and preferred shares complies with revrul_89_81 1989_1_cb_226 and the designation of fund’s undistributed net_capital_gain to holders of the fund’s common’s shares complies with sec_852d of the code and with the income_tax regulations the regulations promulgated thereunder facts fund was organized on date as a business_trust under the laws of state fund is registered as a non-diversified closed-end management investment_company under the investment_company act of u s c 80a-1 et seq as amended fund has elected to be treated as a regulated_investment_company ric under sec_851 of the code fund uses a calendar_year for federal_income_tax purposes fund currently offers two classes of shares common shares common shares and preferred shares preferred shares common shares are traded on exchange and have equal rights to the payment of dividends and the distributions of assets upon liquidation fund’s board_of trustees the board may occasionally declare and pay dividends and distributions to common shares as the board deems necessary or desirable after fund has paid any accrued dividends made any redemption or liquidation payments to preferred shares and paid any interest and required principal payments on borrowing upon termination of fund common shares are entitled to receive pro_rata the net distributable assets of fund subject_to the rights of preferred shares common shares have no pre-emptive or conversion rights as of date the fund had v common shares issued and outstanding fund’s preferred shares are taxable auction preferred shares that pay a floating rate dividend that is usually reset every seven days through an auction each preferred share has a liquidation preference of w per share plus any accumulated unpaid dividends preferred shares are currently issued in four series each series has the same preference over common shares with respect to dividends and payments in the event of liquidation the auctions for each series are staggered so that an auction for no more than one series is generally held on the same day as of date there were x preferred shares in each series that were issued and outstanding plr-121854-06 fund represents that its total distributions in each calendar_year have equaled or exceeded the aggregate of fund’s investment_company_taxable_income icti as determined without the deduction for dividends_paid by fund and net capital_gains ncg any amounts distributed in excess of fund’s icti determined without the deduction for dividends_paid by fund and ncg have been designated as non-taxable distributions returns of capital each year fund designates distributions made with respect to its common and preferred shares as consisting of particular types of income eg ordinary_income and ncg fund intends to increase its base of investment capital by retaining and reinvesting its ncg rather than distributing it fund makes ncg distributions to its preferred shares retrospectively through the process of designating the character of the distributions paid over fund’s taxable_year rather than prospectively through the regular auction process for establishing the dividend rate paid on preferred shares as a result fund cannot reduce the distributions it is required to make to its preferred shares because it would violate the requirements and restrictions contained in fund’s declaration of trust and statement establishing and fixing the rights and preferences of taxable auctioned preferred shares declaration and statement consequently under the proposed distribution policy proposed distribution policy fund will make the required distributions to the preferred shares and designate to such shares their allocable portion of fund’s ncg but will retain that portion of its ncg that it otherwise would have allocated to its common shares under the proposed distribution policy fund will continue to pay dividends on the preferred shares at the rate determined by the auction process fund will also continue to make monthly distributions to common shares consistent with past practices fund represents that at or near the end of its taxable_year it will make a distribution to common shares so that fund will have distributed at least of its icti in accordance with sec_852 of the code fund will not however distribute all its ncg rather fund will retain all or a portion of the ncg that it would have distributed and designated as ncg distributions to common shares fund will treat any retained amount as undistributed_capital_gain pursuant to sec_852 and designate such amount as undistributed_capital_gain in timely written notices mailed to holders of common shares fund will pay the federal_income_tax on the undistributed_capital_gain according to sec_852 pursuant to sec_852 each holder of common shares will be required to report on their federal_income_tax return the pro_rata portion of the undistributed_capital_gain designated to their common shares and will receive a credit for the taxes paid_by fund on the undistributed_capital_gains fund makes the following representations with respect to its proposed distribution policy plr-121854-06 each preferred share within each series will receive the same dividends and distributions as every other preferred share within the same series and each common share will receive the same dividends and distributions as every other common share fund’s icti ncg and other types of income will be allocated among the different classes of fund’s shares so that taking into account the undistributed_capital_gain that will be designated on written notices sent to fund’s common shares each class will receive its pro_rata share of fund’s ordinary_income and ncg and no class of shares will receive more than its proportionate share of such income or gain each common and preferred share will be treated in accordance with its respective dividend distribution rights under fund’s declaration and statement and fund will send form_2439 notice to shareholder of undistributed long-term_capital_gains to all holders of common shares as of the last day of any taxable_year in which fund has undistributed_capital_gains pursuant to sec_852 fund will pay the tax imposed on fund’s undistributed_capital_gains ruling_request law and analysis sec_562 of the code provides that the amount of any distribution by a ric to its shareholders shall not be considered a dividend for purposes of computing the dividends_paid deduction unless such distribution is pro_rata with no preference to any share of stock as compared with other shares of the same class and with no preference to one class of stock as compared with another class except to the extent that the former is entitled without reference to waivers of their rights by shareholders to such preference sec_1_562-2 of the regulations provides in part that sec_562 imposes a limitation upon the general_rule that a corporation is entitled to a deduction for dividends_paid with respect to all dividends which it actually pays during the taxable_year before a corporation may be entitled to any such deduction with respect to a distribution regardless of the medium in which the distribution is made every shareholder of the class of stock with respect to which the distribution is made must be treated the same as every other shareholder of that class and no class of stock may be treated otherwise than in accordance with its dividend rights as a class a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder plr-121854-06 of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution fund’s declaration of trust provides that dividends and other distributions will be paid on common shares in the board’s discretion common shares do not have a right to receive any distributions other than those declared by the board as a result fund’s retention of the ncg and deemed_distribution to common shares will not violate the common shares’ dividend rights furthermore the distributions to each series of preferred shares will be paid at the rates determined in accordance with fund’s declaration and statement therefore fund’s distributions to preferred shares and common shares are in conformity with the dividend rights of each class moreover the sec_562 requirement is satisfied no preference exists as to one class of stock as compared with another class except to the extent that the former is entitled to such preference consequently fund’s distributions to preferred and common shares will not constitute preferential dividends within the meaning of sec_562 ruling_request revrul_89_81 1989_1_cb_226 holds that if a ric has two or more classes of stock and designates the dividends that it pays on one class as consisting of more than that class’ proportionate share of a particular type of income the designation is not effective for federal tax purposes to the extent it exceeds the class’ proportionate share of that type of income in this case the issue is whether undistributed ncg and distributed ncg are separate types of income within the meaning of revrul_89_81 and therefore whether each class of shares preferred and common must be allocated proportionate amounts of distributed ncg and undistributed ncg under the proposed distribution policy fund will treat undistributed ncg and distributed ncg as a whole in allocating each class of shares its proportionate amount of ncg under the proposed distribution policy some or all of the ncg allocated to the common shares class may be retained as undistributed ncg whereas the preferred shares class will receive its ncg allocation in cash and no amount of ncg allocable to the preferred shares class will be retained plr-121854-06 the proposed distribution policy does not violate the proportional distribution requirement of revrul_89_81 because the ncg not distributed in cash to common shares is not permanently forgone fund’s net asset value nav increases when ncg is retained the value of each common share increases in proportion to the increase in fund’s nav assuming no other change in value in fund’s nav this increase in value will be reflected in the amount received by a holder of common shares who sells or redeems shares there is no corresponding increase in the value of preferred shares however because the preferred shares’ liquidation preference is fixed fund also intends to pay the federal_income_tax on the undistributed_capital_gain pursuant to sec_852 of the code common shares will be entitled to a credit for the tax paid_by fund the basis of each common share will be increased with respect to the reinvested capital_gains as if common shares had paid the tax this allows common shares to avoid incurring any additional tax_liability from the increase in the value of their shares when they liquidate their interest in fund therefore the economic and tax positions of common shares are the same whether fund retains or makes the ncg distribution fund has represented that its icti and other items of income will be allocated among and distributed to the classes of shares such that each class will receive its pro_rata share of icti and other items of income based on the facts represented fund’s proposed distribution policy will comply with rev_rul 89-81’s requirement of proportionate distributions ruling_request sec_852 of the code and sec_1_852-2 and sec_1_852-4 of the regulations impose certain requirements as to how a ric and its shareholders treat undistributed_capital_gains specifically sec_1_852-4 of the regulations requires that when a ric designates undistributed_capital_gains to its shareholders the amount so designated shall not exceed the shareholder’s proportionate part of the amount subject_to tax under sec_852 as previously discussed distributed and undistributed_capital_gains are not separate types of income subject_to the proportionality requirement in revrul_89_81 therefore to the extent fund’s designation of undistributed ncg is not in excess of the amount a shareholder would have received in an actual distribution fund’s designation of undistributed ncg pursuant to the terms of the proposed distribution policy complies with sec_852 of the code and sec_1_852-2 of the regulations conclusion plr-121854-06 based on the facts as represented we rule that distributions in accordance with fund’s proposed distribution policy of designating the undistributed ncg to common shares will not constitute a preferential_dividend within the meaning of sec_562 of the code fund’s distributions of icti and ncg and other items of income to its shareholders in accordance with fund’s proposed distribution policy will comply with revrul_89_81 1989_1_cb_226 and fund’s designation of undistributed ncg to common shares in accordance with fund’s proposed distribution policy will comply with sec_852 of the code and sec_1_852-2 of the regulations no opinion is expressed concerning whether fund otherwise qualifies as a ric under subchapter_m part i of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker susan thompson baker assistant to the branch chief branch office of the associate chief_counsel financial institutions products
